


EXHIBIT 10.4
 
THE OHIO VALLEY BANK COMPANY
SALARY CONTINUATION AGREEMENT
 


This Salary Continuation Agreement (this “Agreement”) is adopted the 26th day of
January, 2016 by and between The Ohio Valley Bank Company, a state-chartered
commercial bank located in Gallipolis, Ohio (the “Company”), and Larry E. Miller
(the “Executive”).
 


The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Company. This Agreement shall be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act
(“ERISA”).
 


Article 1
Definitions
 


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:
 
1.1  
“Accrual Balance” means the dollar value of the liability that should be accrued
by the Company, under Generally Accepted Accounting Principles, for the
Company’s obligation to the Executive under this Agreement, calculated by
applying Accounting Standards Codification 710-10 and the Discount Rate.

 
1.2  
“Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.

 
1.3  
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more beneficiaries.

 
1.4  
“Board” means the Board of Directors of the Company as from time to time
constituted.

 
1.5  
“Change in Control” means a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, as such change is defined in Code Section 409A and regulations
thereunder.

 
1.6  
“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
and guidance thereunder, as may be amended from time to time.

 
1.7  
“Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company. Medical determination of
disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees or directors of the
Company, provided that the definition of “disability” applied under such
insurance program complies with the requirements of the preceding sentence. Upon
the request of the Plan Administrator, the Executive must submit proof to the
Plan Administrator of the Social Security Administration's or the provider's
determination.

 
 
 
 

--------------------------------------------------------------------------------

 
 
1.8  
“Discount Rate” means the rate used by the Plan Administrator for determining
the Accrual Balance.  The Plan Administrator, in its discretion, may adjust the
Discount Rate to maintain the rate within reasonable standards according to GAAP
and/or applicable bank regulatory guidance.

 
1.9  
“Early Involuntary Termination” means Separation from Service (other than a
Termination for Cause) prior to Normal Retirement Age due to the independent
exercise of the unilateral authority of the Company to terminate the Executive's
employment, other than due to the Executive's implicit or explicit request,
where the Executive was willing and able to continue performing services.

 
1.10  
“Early Retirement Age” means the earlier of the date the Executive: (i) attains
age sixty (60) or (ii) completes twenty (20) Years of Service.

 
1.11  
“Early Voluntary Termination” means Separation from Service before Early
Retirement Date except when such Separation from Service occurs due to death,
Disability, Early Involuntary Termination or Termination for Cause.

 
1.12  
“Effective Date” means December 1, 2015.

 
1.13  
“Normal Retirement Age” means the Executive attaining age sixty five (65).

 
1.14  
“Plan Administrator” means the plan administrator described in Article 6.

 
1.15  
“Plan Year” means each twelve-month period commencing on January 1 and ending on
December 31 of each year.

 
1.16  
“Specified Employee” means an employee who at the time of Termination of
Employment is a key employee of the Company, if any stock of the Company is
publicly traded on an established securities market or otherwise. For purposes
of this Agreement, an employee is a key employee if the employee meets the
requirements of Code Section 416(i)( l)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5))
at any time during the twelve (12) month period ending on December 31 (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of April following the close of the identification period.

 
1.17  
“Termination for Cause” has the meaning set forth in Article 5.

 
 
 
 

--------------------------------------------------------------------------------

 
 
1.18  
“Separation from Service” means a termination of the Executive’s employment with
the Company for reasons other than death or Disability.  A Separation from
Service may occur as of a specified date for purposes of the Agreement even if
the Executive continues to provide some services for the Company after that
date, provided that the facts and circumstances indicate that the Company and
the Executive reasonably anticipated at that date that either no further
services would be performed after that date, or that the level of bona fide
services the Executive would perform after such date (whether as an employee or
as an independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed over the
immediately preceding thirty-six (36) month period (or the full period during
which the Executive performed services for the Company, if that is less than
thirty-six (36) months).  In determining whether a Separation of Service occurs
the Plan Administrator shall take into account, among other things, the
definition of “service recipient” and “company” set forth in Treasury
Regulations §1.409A-1(h)(3).

 
1.19  
“Years of Service” means each twelve consecutive month period beginning on an
Executive's date of hire by the Company and any twelve (12) month anniversary
thereof, during the entirety of which time the Executive is an employee of the
Company. Employment with a subsidiary or other entity controlled by the Company
before the time such entity became a subsidiary or under such control shall not
be included in a year of service.

 


Article 2
Distributions During Lifetime
 


2.1  
Normal Retirement Benefit. If Separation from Service occurs on or after Normal
Retirement Age, the Company shall distribute to the Executive the benefit
described in this Section 2.1 in lieu of any other benefit under this Article.

 


2.1.1  
Amount of Benefit. The annual benefit under this Section 2.1 is One Hundred
Seventy Thousand and Four Hundred Sixty-Eight Dollars ($170,468).

 


2.1.2  
Payment of Benefit. The Company shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing the month
following the Separation from Service. The annual benefit shall be distributed
to the Executive for twenty (20) years.



 
2.2  
Early Retirement Benefit.  If Separation from Service occurs on or after Early
Retirement Age and before Normal Retirement Age, the Company shall distribute to
the Executive the benefit described in this Section 2.2 in lieu of any other
benefit under this Article.

 


2.2.1  
Amount of Benefit.  The benefit under this Section 2.2 is the Accrual Balance
determined as of the end of the Plan Year preceding Separation from Service.

 


2.2.2  
Payment of Benefit.  The Company shall distribute the benefit to the Executive
in two hundred forty (240) equal monthly installments the month following
Separation from Service.  During the payment period, interest shall be credited
on the unpaid portion of the Accrual Balance at an annual rate equal to the
Discount Rate determined as of the date of Separation from Service.

 
 
 
 

--------------------------------------------------------------------------------

 

 
2.3  
Disability Benefit. If the Executive experiences a Disability prior to Normal
Retirement Age, the Company shall distribute to the Executive the benefit
described in this Section 2.3 in lieu of any other benefit under this Article.

 


2.3.1  
Amount of Benefit. The benefit under this Section 2.3 is the Accrual Balance
determined as of the end of the Plan Year preceding Disability.

 


2.3.2  
Payment of Benefit. The Company shall distribute the benefit to the Executive in
two hundred forty (240) equal monthly installments commencing the month
following Disability.  During the payment period, interest shall be credited on
the unpaid portion of the Accrual Balance at an annual rate equal to the
Discount Rate determined as of the date of Disability.

 


2.4  
Early Involuntary Termination.  If Early Involuntary Termination occurs, the
Company shall distribute to the Executive the benefit described in this Section
2.4 in lieu of any other benefit under this Article.

 


2.4.1  
Amount of Benefit. The benefit under this Section 2.4 is the Accrual Balance
determined as of the end of the Plan Year preceding Separation from Service.

 


2.4.2  
Payment of Benefit. The Company shall distribute the benefit to the Executive in
two hundred forty (240) equal monthly installments commencing on the first day
of the month following Separation from Service.  During the payment period,
interest shall be credited on the unpaid portion of the Accrual Balance at an
annual rate equal to the Discount Rate determined as of the date of Separation
from Service.

 
2.5  
Early Voluntary Termination.  If Early Voluntary Termination occurs, neither the
Executive nor the Beneficiary shall be entitled to any benefit hereunder.

 
2.6  
Restriction on Timing of Distributions. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is a Specified Employee at
Separation from Service, the provisions of this Section 2.5 shall govern all
distributions hereunder. Benefit distributions that are made due to a
Termination of Employment occurring while the Executive is a Specified Employee
shall not be made during the first six (6) months following Termination of
Employment. Rather, any distribution which would otherwise be paid to the
Executive during such period shall be accumulated and paid to the Executive in a
lump sum on the first day of the seventh month following the Termination of
Employment. All subsequent distributions shall be paid in the manner specified.

 
2.7  
Acceleration of Payments.  Except as specifically permitted herein, no
acceleration of the time or schedule of any payment may be made
hereunder.  Notwithstanding the foregoing, payments may be accelerated, in
accordance with the provisions of Treasury Regulation §1.409A-3(j)(4) in the
following circumstances: (i) as a result of certain domestic relations orders;
(ii) in compliance with ethics agreements with the federal government; (iii) in
compliance with the ethics laws or conflicts of interest laws; (iv) in limited
cashouts (but not in excess of the limit under Code §402(g)(1)(B)); (v) to pay
employment-related taxes; or (vi) to pay any taxes that may become due at any
time that the Agreement fails to meet the requirements of Code Section 409A.

 
 
 
 

--------------------------------------------------------------------------------

 
 
2.8  
Treatment of Payment as Made on Designated Payment Date.  Solely for purposes of
determining compliance with Code Section 409A, any payment under this Agreement
made after the required payment date shall be deemed made on the required
payment date provided that such payment is made by the latest of: (i) the end of
the calendar year in which the payment is due; (ii) the 15th day of the third
calendar month following the payment due date; (iii) if Company cannot calculate
the payment amount on account of administrative impracticality which is beyond
the Executive’s control, the end of the first calendar year which payment
calculation is practicable; and (iv) if Company does not have sufficient funds
to make the payment without jeopardizing the Company’s solvency, in the first
calendar year in which the Company’s funds are sufficient to make the payment.



2.9  
Change in Form or Timing of Distributions. All changes in the form or timing of
distributions hereunder must comply with the following requirements. The
changes:

 


(a)  
may not accelerate the time or schedule of any distribution, except as provided
in Section 409A of the Code and the regulations thereunder;

(b)  
must, for benefits distributable under Sections 2.1, 2.2 and 2.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

(c)  
must take effect not less than twelve (12) months after the election is made.

 


Article 3
Distribution at Death
 


3.1  
Death During Active Service.  If the Executive dies prior to Separation from
Service and Disability, the Company shall distribute to the Beneficiary the
benefit described in this Section 3.1. This benefit shall be distributed in lieu
of the benefits under Article 2.



3.1.1  
Amount of Benefit. The benefit under this Section 3.1 is the Normal Retirement
Benefit amount described in Section 2.1.1.

 


3.1.2  
Payment of Benefit. The Company shall distribute the benefit to the Beneficiary
in two hundred forty (240) equal monthly installments commencing the fourth
month following the Executive's death.

 


3.2  
Death After Separation from Service or Disability. If the Executive dies after
Separation from Service or Disability but before receiving all distributions
required hereunder, the Company shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts that would have been
distributed to the Executive had the Executive survived.

 


 
 

--------------------------------------------------------------------------------

 
Article 4
Beneficiaries
 


4.1  
In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Company.

 


4.2  
Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator. If the Executive names someone other than the Executive's spouse
as a Beneficiary, the Plan Administrator may, in its sole discretion, determine
that spousal consent is required to be provided in a form designated by the Plan
Administrator, executed by the Executive's spouse and returned to the Plan
Administrator. The Executive's Beneficiary Designation Form shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and their marriage is subsequently
dissolved. The Executive shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Plan Administrator's rules and procedures. Upon the
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled.  The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive's death.

 


4.3  
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.

 


4.4  
No Beneficiary Designation. If the Executive dies without a valid Beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive's spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, any benefit shall be paid to the personal representative of
the Executive's estate.

 


4.5  
Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be distributed to a minor, to a person declared incompetent
or to a person incapable of handling the disposition of that person's property,
the Plan Administrator may direct distribution of such benefit to the guardian,
legal representative or person having the care or custody of such minor,
incompetent person or incapable person. The Plan Administrator may require proof
of incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any distribution of a benefit shall be a
distribution for the account of the Executive and the Beneficiary, as the case
may be, and shall completely discharge any liability under this Agreement for
such distribution amount.

 


 
 

--------------------------------------------------------------------------------

 
Article 5
General Limitations
 


5.1  
Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Company shall not distribute any benefit under this Agreement if
the Company terminates the Executive's employment for:

 


(a)  
Gross negligence or gross neglect of duties to the Company;

(b)  
Commission of a felony or of a gross misdemeanor involving moral turpitude; or

(c)  
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Executive's employment and
resulting in a material adverse effect on the Company.



5.2  
Confidentiality. The Executive shall not disclose any trade secrets or
confidential information of any kind, type or description. In the event the
Executive does disclose said information, such disclosure shall constitute a
breach of this Agreement and benefits shall cease immediately.

 


5.3  
Non-Compete. The Executive agrees that during the term of this Agreement the
Executive will not accept employment with any bank or financial or lending
organization which is in competition directly or indirectly with the Company. In
the event the Executive does accept such employment, this Agreement shall
immediately terminate and the Executive shall forfeit all unpaid benefits
hereunder.

 


5.4  
Suicide or Misstatement. Notwithstanding any provision of this Agreement to the
contrary, the Company shall not distribute any benefit under this Agreement if
the Executive commits suicide within two (2) years after the Effective Date, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Company denies coverage (i) for material
misstatements of fact made by the Executive on an application for such life
insurance, or (ii) for any other reason.

 


5.5  
Removal. Notwithstanding any provision of this Agreement to the contrary, the
Company shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued by an appropriate
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act.

 


5.6  
Excess Parachute Payment. Notwithstanding any provision of this Agreement to the
contrary, the Company shall not distribute any benefit under this Agreement to
the extent the benefit would be an excess parachute payment under Section 280G
of the Code.

 


Article 6
Administration of Agreement
 


6.1  
Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 
 
 
 

--------------------------------------------------------------------------------

 


6.2  
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Company.

 
 
6.3  
Binding Effect of Decisions. Any decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation or application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.

 


6.4  
Indemnity of Plan Administrator. The Company shall indemnify and hold harmless
the Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.

 


6.5  
Company Information. To enable the Plan Administrator to perform its functions,
the Company shall supply full and timely information to the Plan Administrator
on all matters relating to the date and circumstances of the Executive's death,
Disability or Separation from Service, and such other pertinent information as
the Plan Administrator may reasonably require.

 


Article 7
Claims And Review Procedures


7.1  
Claims Procedure. The Executive or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows:

 


7.1.1  
Initiation - Written Claim. The claimant initiates a claim by submitting to the
Company a written claim for the benefits. If such a claim relates to the
contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the claimant.

 


7.1.2  
Timing of Company Response. The Company shall respond to such claimant within
ninety (90) days after receiving the claim (or, if such claim is on account of
disability, no later than forty-five (45) days). If the Company determines that
special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional ninety (90) days (or, if
such claim is on account of disability, for not more than two additional thirty
(30) day periods) by notifying the claimant in writing, prior to the end of the
initial period, which an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Company
expects to render its decision. (If the claim is on account of disability, the
notice will also include the standards for entitlement for a benefit, unresolved
issues, and information needed to resolve those issues. The claimant will be
given at least 45 days to supply any needed information. The period that the
claimant takes to produce the needed information does not count against the
period for deciding the claim.)

 
 
 
 

--------------------------------------------------------------------------------

 

 
7.1.3  
Notice of Decision. If the Company denies part or all of the claim, the Company
shall notify the claimant in writing of such denial. The Company shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 
(a)  
The specific reasons for the denial,

(b)  
A reference to the specific provisions of the Agreement on which the denial is
based,

(c)  
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

(d)  
An explanation of the Agreement's review procedures and the time limits
applicable to such procedures,

(e)  
A statement of the claimant's right to bring a civil action following an adverse
benefit determination on review under ERISA Section 502(a), and

(f)  
In the case of an adverse determination of a claim on account of disability, the
information to the claimant shall include, to the extent necessary, the
information set forth in Department of Labor Regulation Section
2560.503-l(g)(l).

 


7.2  
Review Procedure.  If the  Company  denies part  or all of the  claim,  the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 
7.2.1  
Initiation - Written Request. To initiate the review, the claimant, within sixty
(60) days after receiving the Company's notice of denial (or, if such claim is a
claim on account of disability, within one-hundred-eighty (180) days), must file
with the Company a written request for review.

 


7.2.2  
Additional Submissions - Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Company shall also provide the claimant, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant's claim for benefits.

 
 
 
 

--------------------------------------------------------------------------------

 


7.2.3  
Considerations on Review. In considering the review, the Company shall take into
account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

 


7.2.4  
Timing of Company Response. The Company shall respond in writing to such
claimant within sixty (60) days after receiving the request for review (or, if
such claim is on account of disability, no later than forty-five (45) days). If
the Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional sixty (60) days (or, if such claim is on account of disability, no
later than forty-five (45) days) by notifying the claimant in writing prior to
the end of the initial period that an additional period is required. The notice
of extension must set forth the special circumstances and the date by which the
Company expects to render its decision.

 


7.2.5  
Notice of Decision. The Company shall notify the claimant in writing of its
decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 


(a)  
The specific reasons for the denial,

(b)  
A reference to the specific provisions of the Agreement on which the denial is
based,

(c)  
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant's claim for benefits, and

(d)  
A statement of the claimant's right to bring a civil action under ERISA Section
502(a), and

(e)  
In the case of an adverse determination of a claim on account of disability, if
an internal rule, guideline, protocol, or other similar criterion was relied
upon in making the adverse determination, either (i) the specific rule,
guideline, protocol, or other similar criterion; or(ii) a statement that such
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination and that a copy of the rule, guideline, protocol, or
other similar criterion will be provided free of charge to the claimant upon
request.

 


Article 8
Amendments and Termination
 


8.1
Agreement Amendment Generally.  Except as provided in Section 8.2, this
Agreement may be amended only by a written agreement signed by both the Company
and the Executive.

 
 
 
 

--------------------------------------------------------------------------------

 
 
8.2
Amendment to Insure Proper Characterization of Agreement.  Notwithstanding
anything in this Agreement to the contrary, the Agreement may be amended by the
Company at any time, if found necessary in the opinion of the Company, i) to
ensure that the Agreement is characterized as plan of deferred compensation
maintained for a select group of management or highly compensated employees as
described under ERISA, ii) to conform the Agreement to the requirements of any
applicable law or iii) to comply with the written instructions of the Company’s
auditors or banking regulators.

 
8.3
Agreement Termination Generally.  Except as provided in Section 8.4, this
Agreement may be terminated only by a written agreement signed by the Company
and the Executive.  Such termination shall not cause a distribution of benefits
under this Agreement.  Rather, upon such termination benefit distributions will
be made at the earliest distribution event permitted under Article 2 or 3.

 
8.4
Effect of Complete Termination.  Notwithstanding anything to the contrary in
Section 8.3, and subject to the requirements of Code Section 409A and Treasury
Regulations §1.409A-3(j)(4)(ix), at certain times the Company may completely
terminate and liquidate the Agreement.  In the event of such a complete
termination, the Company shall pay the Accrual Balance to the Executive.  Such
complete termination of the Agreement shall occur only under the following
circumstances and conditions.

 
 
(a)
Corporate Dissolution or Bankruptcy.  The Company may terminate and liquidate
this Agreement within twelve (12) months of a corporate dissolution taxed under
Code Section 331, or with the approval of a bankruptcy court pursuant to 11
U.S.C. §503(b)(1)(A), provided that all benefits paid under the Agreement are
included in the Executive’s gross income in the latest of: (i) the calendar year
which the termination occurs; (ii) the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which the payment is administratively practicable.

 
(b)
Change in Control.  The Company may terminate and liquidate this Agreement by
taking irrevocable action to terminate and liquidate within the thirty (30) days
preceding or the twelve (12) months following a Change in Control.  This
Agreement will then be treated as terminated only if all substantially similar
arrangements sponsored by the Company which are treated as deferred under a
single plan under Treasury Regulations §1.409A-1(c)(2) are terminated and
liquidated with respect to each participant who experienced the Change in
Control so that the Executive and any participants in any such similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the date the Company
takes the irrevocable action to terminate the arrangements.

 
(c)
Discretionary Termination.  The Company may terminate and liquidate this
Agreement provided that: (i) the termination does not occur proximate to a
downturn in the financial health of the Company; (ii) all arrangements sponsored
by the Company that would be aggregated with any terminated arrangements under
Treasury Regulations §1.409A-1(c) are terminated; (iii) no payments, other than
payments that would be payable under the terms of this Agreement if the
termination had not occurred, are made within twelve (12) months of the date the
Company takes the irrevocable action to terminate this Agreement; (iv) all
payments are made within twenty-four (24) months following the date the Company
takes the irrevocable action to terminate and liquidate this Agreement; and (v)
the Company does not adopt any new arrangements that would be aggregated with
any terminated arrangement under Treasury Regulations §1.409A-1(c) if the
Executive participated in both arrangements, at any time within three (3) years
following the date the Company takes the irrevocable action to terminate this
Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
Article 9
Miscellaneous
 


9.1  
Binding Effect. This Agreement shall bind the Executive and the Company and
their beneficiaries, survivors, executors, administrators and transferees.

 


9.2  
No Guarantee of Employment. This Agreement is not a contract for employment. It
does not give the Executive the right to remain as an employee of the Company,
nor does it interfere with the Company's right to discharge the Executive. It
also does not require the Executive to remain an employee nor interfere with the
Executive's right to terminate employment at any time.

 


9.3  
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.

 


9.4  
Tax Withholding and Reporting. The Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement. The
Executive acknowledges that the Company's sole liability regarding taxes is to
forward any amounts withheld to the appropriate taxing authorities. The Company
shall satisfy all applicable reporting requirements.

 


9.5  
Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the State of Ohio, except to the extent preempted by the laws of the
United States of America.

 


9.6  
Unfunded Arrangement. The Executive and the Beneficiary are general unsecured
creditors of the Company for the distribution of benefits under this Agreement.
The benefits represent the mere promise by the Company to distribute such
benefits. Any insurance on the Executive's life or other informal funding asset
is a general asset of the Company to which the Executive and the Beneficiary
have no preferred or secured claim.

 


9.7  
Reorganization. The Company shall not merge or consolidate into or with another
Company, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Company under this
Agreement.  Upon the occurrence of such event, the term “Company” as used in
this Agreement shall be deemed to refer to the successor or survivor bank.

 
 
 
 

--------------------------------------------------------------------------------

 


9.8  
Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Executive as to the subject matter hereof. No rights are granted
to the Executive by virtue of this Agreement other than those specifically set
forth herein.

 


9.9  
Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 


9.10  
Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.

 


9.11  
Validity. In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.

 


9.12  
Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:



The Ohio Valley Bank Company
Attn: BOLI Administrator
P O Box 240
420 Third Avenue Gallipolis OH 45631


Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification. Any notice or filing required or permitted to be
given to the Executive under this Agreement shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the Executive.
 


9.13  
Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

 


IN WITNESS WHEREOF, the Executive and a representative of the Company have
executed this Agreement document as indicated below:
 
 
 

 Executive:        Company:              __________________________    By: 
__________________________      Its:  __________________________

 
 

 
 
                                                  
 

 
 

--------------------------------------------------------------------------------

 



THE OHIO VALLEY BANK COMPANY
SALARY CONTINUATION AGREEMENT


Beneficiary Designation
 
I, Larry E. Miller, designate the following as Beneficiary under this Agreem
 
 

   Primary  

 
        
_____________________________________________________                                                                                                                     _______%
 
_____________________________________________________                                                                                                                     _______%
 

  Contingent  

 
_____________________________________________________                                                                                                                     _______%
 
_____________________________________________________                                                                                                                     _______%
 


 
I understand that I may change this beneficiary designation by delivering a new
written designation to the Administrator, which shall be effective only upon
receipt by the Plan Administrator prior to my death.  I further understand that
the designation will be automatically revoked if the Beneficiary predeceases me
or if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.
 
Signature:                      _______________________________                                                                           Date:           _______
 
SPOUSAL CONSENT (Required only if Plan Administrator requests and someone other
than spouse is named Beneficiary)
I consent to the beneficiary designation above.  I also acknowledge that if I am
named Beneficiary and my marriage is subsequently dissolved, the beneficiary
designation will be automatically revoked.
Spouse Name:               _______________________________
Signature:                      _______________________________                                                                Date:      _______                
 



 


 
Received by the Plan Administrator this ________ day of ___________________,
20__
 
By:           _________________________________
Title:        _________________________________
 
